Federated Funds Fidelity Bond Filing Joint Insureds Agreement and Amendments Contents of Submission: 1)Copy of the National Union Fire Insurance Company of Pittsburgh,PA Follow Form Bond (“Bond”) received on February 19, 2009 forfiling as required by Rule 17g-1(g)(B)(i);*** 2)Copy of the resolutions of a majority of the disinteresteddirectors and of the Executive Committee of the Funds’ Board,respectively, approving the amount, type, form and coverage ofthe Bond, and the portion of the premium to be paid by such company as required by Rule 17g-1(g)(B)(ii);* 3)Copy of a statement showing the amount of the single insured bondwhich each investment company would have provided and maintainedhad it not been named as an insured under a joint insuredbond;** 4)As required by Rule 17g-1(g)(B)(iv), the period for whichpremiums have been paid is October 1, 2008 to October 1, 2009;and 5)Copy of the amendment, received October 21, 2009, to theagreement between the investment company and all of the othernamed insureds as required by Rule 17g-1(g)(B)(v). *Incorporated by reference to the Fidelity Bond filing submitted on November 14, 2008. **Incorporated by reference to the Fidelity Bond filing submitted on February 10, ***Incorporated by reference to the Fidelity Bond filing submitted on February 27, JOINT INSUREDS AGREEMENT Cash Trust Series, Inc.; Cash Trust Series II; Edward Jones Money Market Fund; Federated American Leaders Fund, Inc.; Federated Adjustable Rate Securities Fund; Federated Core Trust; Federated Core Trust II, L.P.: Federated Equity Funds; Federated Equity Income Fund, Inc.; Federated Fixed Income Securities, Inc.; Federated GNMA Trust; Federated Government Income Securities, Inc.; Federated High Income Bond Fund, Inc.; Federated High Yield Trust; Federated Income Securities Trust; Federated Income Trust; Federated Index Trust; Federated Institutional Trust; Federated Insurance Series; Federated Intermediate Government Fund, Inc.; Federated International Series, Inc.; Federated Investment Series Funds, Inc.; Federated Managed Allocation Portfolios; Federated Managed Pool Series; Federated MDT Series; Federated Municipal Securities Fund, Inc.; Federated Municipal Securities Income Trust; Federated Premier Intermediate Municipal Income Fund; Federated Premier Municipal Income Fund; Federated Short-Intermediate Duration Municipal Trust; Federated Stock and Bond Fund, Inc.; Federated Stock Trust; Federated Total Return Series, Inc.; Federated Total Return Government Bond Fund; Federated U.S.
